     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                ) Cr.#15-CR-10338-FDS
                                         )
                       Plaintiff,        )
             v.                          )
                                         )
EDWIN GONZALEZ                           )
                       Defendant.        )
_________________________________________)


           SENTENCING MEMORANDUM OF DEFENDANT PURSUANT
        TO F.R.Cr.P. RULE 32(d) and 18 U.S.C. § 3553(a)


Preliminary Statement.

     EDWIN GONZALEZ, who is an admitted member of MS-13, was

charged, went to trial and was convicted of conspiracy to engage

in racketeering, 18 U.S.C. 1962(d), that resulted in the death of

two individuals affiliated with the 18th Street gang, Wilson

Martinez and Christopher De la Cruz.       At the time of the offense,

EDWIN was 20 years of age. He had no prior criminal history.

The current state of neuroscience makes clear that: “diminished

culpability associated with relative immaturity, the generally

transient characteristics associated with the immaturity of

adolescence, and the greater prospects for rehabilitation

associated with maturational processes which ordinarily persist

until the mid-20’s are applicable to persons aged 18-21"

Affidavit of Robert Kinscherff, Ph.D., J.D. paragraph 30.           See

Exhibit A. EDWIN was such an adolescent at the time of the



                                    1
        Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 2 of 17



offense, an adolescent with diminished culpability and a greater

potential for rehabilitation.

       EDWIN had no other option than to put the Government to its

proof at trial.1           While this is not a state murder case with the

Constitutional protection of a jury considering all the elements

and the degree of murder, this Honorable Court has indicated that

it alone will determine the degree of murder for the purpose of

calculating the applicable U.S. Sentencing Guideline and the most

appropriate sentence.



       Trial Was EDWIN’s Only Hope

“I consider trial by jury as the only anchor ever yet imagined by

man, by which a government can be held to the principles of its

constitution."

                       Thomas       Jefferson to Thomas Paine, 1789. ME 7:408

       The Writings of Thomas Jefferson, (Memorial Edition) Lipscomb and
       Bergh, editors (1903-04, 20 Volumes)

       The Government, both before and after this RICO conspiracy

trial, has asked for a life sentence for EDWIN.                              U.S. Probation

has also suggested that the U.S. Sentencing Guidelines call for a

sentence of not less than life as well as suggested that it has


       1
          The Court, during the sentencing of Joel Martinez, indicated that the Court’s sentencing of
the various defendants in this case had “not have been more than or less than what the government
recommended.” . TR 5/22/18 at 30. The government made clear prior to trial that it was seeking a
life sentence for EDWIN either after a plea or after trial.    .

                                                  2
     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 3 of 17



failed to identify any factors, either as a departure or a

variance that would justify something less. PSR ¶s 138-140.             Such

cold calculation would have taken place on either a plea or

trial.   As the Court is well aware, a “life” sentence, following

the Comprehensive Criminal Reform Act of 1984 (effective Nov. 1,

1987), is “life without parole” because parole was abolished in

the federal system.

     Of significant note, however, when trial in this matter

began, the Government objected during EDWIN’s opening argument

concerning the suggestion that a cooperator who would be

confessing to murder was facing a life without parole sentence

which that may be reason to view such testimony with caution.

This Honorable Court sustained that objection and admonished the

jury that life without parole was a possible sentence in

Massachusetts state court, but NOT in the federal system.

     THE COURT: Let me explain something. First degree murder in

     state law is a mandatory life sentence. It is not a

     mandatory life sentence under federal law. You are to

     disregard what punishment this defendant will receive if

     indeed he is convicted at the end of the day.

TR 6/7/18 p.7

    Yet, here stands EDWIN GONZALEZ before this Honorable Court

facing a sentence that the Court (and the Government by way of


                                    3
        Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 4 of 17



its objection) indicated to the jury was not even a possibility.

Equally, the full elements of the various degrees of murder under

Massachusetts law, are fundamental factors for the jury to

consider under the Fifth and Sixth Amendments of the United

States Constitution prior to sentencing an adolescent offender to

life without parole.

        As set forth prior to trial, Massachusetts law for homicide,

which was specifically charged as a predicate act in the

Superceding Indictment, requires that the degree of murder be a

finding that is solely up to the jury. See Motion for Jury to

Decide Degree of Murder, Dkt. 2377, denied Dkt. 2493. A jury

alone should determine the mitigating or aggravating factors,

factors such as gang retaliation, particular role in the offense,

influence of others or even youth in deciding whether murder is

in the first or second degree. The difference between a sentence

for first or second degree in this case could well be as much as

50-60 years under the Advisory Guidelines (as little as 20 years

or less for 2nd degree murder versus life without parole for a 20

year old who could live to be 90-100 years).2                             EDWIN maintains

that the Fifth and Sixth Amendments require that, in this

particular case, the jury should decide the degree of murder.



        2
          In the Massachusetts state system, a person convicted of second degree murder faces a
sentence of as little as 15 years at which time he or she becomes eligible for parole unless the court
sets the minimum sentence at 20 or 25 years.

                                                   4
     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 5 of 17



     What should be EDWIN’s sentence under 18 U.S.C. § 3553(a)?

    This memorandum is being submitted to assist this Honorable

Court in its determination of the most appropriate sentence for

EDWIN GONZALEZ by addressing each of the available sentencing

options under the provisions of 18 U.S.C. § 3553(a). While the

Court must give consideration of the advisory United States

Sentencing Guidelines, it is free to reject their application to

a particular case. See Gall v. United States, 552 U.S. 38, 128 S.

Ct. 586 (2007).

     For each of the reasons set forth below, EDWIN respectfully

requests the Court to reject the Guideline calculations suggested

by Probation, and find that the Guidelines do not provide

sufficient guidance in this particular case to meet all the goals

of sentencing.    EDWIN respectfully submits that a sentence of

480 months (40 years), a sentence that is identical to that

imposed on Joel Martinez, whose racketeering acts included murder

and multiple attempted murders,         is reasonable and appropriate

when considering all the relevant sentencing factors of 18 U.S.C.

§ 3553(a). In particular, such a sentence addresses both EDWIN’s

role in the offense, the disparity of sentences with similarly

situated defendants, 18 U.S. C. § 3553(a)(6), as well suggests to

the Court that a sentence of “life” for this adolescent offender

would be a violation of the Eighth Amendment.



                                    5
     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 6 of 17



     EDWIN respectfully disagrees with U.S. Probation's over-

emphasis on U.S.S.G. calculations in its compilation of the PSR

which fails to address the disparity in sentencing. While the

Guidelines are one of several factors the Court must consider in

imposing a reasonable sentence, the Supreme Court has made clear

that the Guidelines must not carry any presumption of

reasonableness if they are to pass 6th Amendment muster, see

Nelson v. United States,555 U.S. ___, 129 S.Ct. 890 (2009).              The

First Circuit in United States              v. Vega-Santiago,, 519 F.3d 1, 9

(1st Cir.       2008),         en banc, has also stressed the importance of a

district court examining all the 3553(a) factors when imposing a

sentence utilizing the broad discretion it has under 3553(a):

     “Under Booker,3 Rita v. United States,[551 U.S. 338] 127 S.

Ct. 2456 (2007), and now Gall v. United States, [552 U.S. 38],

128 S. Ct. 586 (2007) , the sentencing inquiry, after calculating

the guideline range, is far more broad, open-ended and

discretionary.”

         While the horrific unlawful conduct that occurred here must

be addressed in order to punish and deter further crimes, other

factors such as EDWIN’s adolescence at the time of the offense,

his difficult and unfortunate background, the strong influence of

others, and the comparative sentences of similarly situated



     3
         543 U.S. 220 (2005)

                                            6
        Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 7 of 17



offenders should also be considered in reaching a sentence that

is “sufficient but not greater than necessary” to reach all the

sentencing goals.

     As set forth herein, EDWIN is an individual who is an

example of the “unique study in the human failings that sometimes

mitigate” a sentence, See United States v. Koon,, 518 U.S. 81,

113 (1996). (“It has been uniform and constant in the federal

judicial tradition for the sentencing judge to consider every

convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes

magnify, the crime and the punishment to ensue”).




SENTENCING OPTIONS

     18 U.S.C. § 3553(a)(4) specifically “permits the court to

tailor the sentence in light of other statutory concerns.”                 As

former Attorney General Holder has stressed:

     [T]oo many Americans go to too many prisons for far too long
     and for no good law enforcement reason...Although
     incarceration has a role to play in our justice system,
     widespread incarceration at the federal, state and local
     levels is both ineffective and unsustainable...It imposes a
     significant economic burden— totaling $80 billion in 2010
     alone — and it comes with human and moral costs that are
     impossible to calculate.
          Former Attorney General Eric Holder, ABA Speech August

2013.



                                       7
        Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 8 of 17



18 U.S.C. § 3553 SENTENCING FACTORS

       1.    The nature and circumstances of the offense, 18 U.S.C. §

3553(a)(1).

       There is little question that the scourge of all gangs in

America cry out for mechanisms to eliminate or militate against

the damage caused. This is especially true for MS-13s.4 Born out

of young groups of Latinos in Los Angeles who were fleeing from

El Salvadore and Honduras, and rejected (beaten) by other Los

Angeles gangs, they vowed to become the strongest in “control.”

See MS-13 in the United States and Federal Law Enforcement

Efforts, Finklea, Congressional Research Service 2018, See Ex. B.

       Recruited at a young age, once a person joined a gang for

protection and/or peer pressure, the likelihood of criminal

activity increases.             See Herbst, The Likelihood of Gang

Membership: Immigrant Generational Differences Among Hispanic

Youth, reported at

:https://etd.ohiolink.edu/rws_etd/document/get/bgsu1377696883/inl

ine, See Ex. C. Once in, it is almost impossible to get out. See

testimony of Government MS-13 expert George Norris, TR 7/7/18 at

331-32.        See also Blitzer, Teens Trapped Between a Gang and the

Law, New Yorker January 1, 2018, See. Ex. D.




       4
        As well as the 18th Street which is also considered a dangerous and violent street gang. A
number of its members have been convicted of violent crimes in this courthouse.

                                                 8
     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 9 of 17



     EDWIN was such an individual recruited into MS-13 at an

early age, brought to the United States and led by his cousin,

Oscar Duran.   EDWIN’s participation in two racketeering acts of

murder has been found by the jury to be true. The severity of the

crimes can not be ignored. Caught in a kill or be killed war

between the Ms-13s and 18th Street gang, EDWIN was found to have

been a participant in the homicides of two 18th Street members.

Such requires a sentence that reflects both appropriate

punishment tailored to the offense conduct, deterrence and

protection of society. That is not to say such goals require a

“life” sentence in this case.

     1B.   The history and characteristics of the defendant.

     EDWIN is now a 23 year old young man, a devoted father of a

three year old girl who resides with her mother Jocelyn Cedillo.

Ms. Cedillo now resides in Maryland following EDWIN’s arrest.

EDWIN has no prior criminal history.       Throughout his young life,

he has been a hardworking, and reliable restaurant worker (work

records submitted at trial).

      As a young child, EDWIN’s parents emigrated to the United

States and left him behind in El Salvadore with an aunt. EDWIN,

like other witnesses whom the Court heard at trial, suffered the

familiar story of being beaten by schoolmates and others in his

town in El Salvadore. At about 15 he joined the MS-13 for

protection. At 16 he too emigrated, illegally, to the United

                                    9
    Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 10 of 17



States where he had difficulty assimilating with his parents he

didn’t know and his peers. His cousin, Oscar Duran, re-introduced

him to MS-13. PSR ¶s 102-111.

     Neuroscience tells us that adolescents such as EDWIN are

bound to be influenced by their peers and the pressures of the

social ills in which he was raised.      See Affidavit of Robert

Kinscherff, Ph.D., J.D.    Adolescents also have a greater

likelihood of being rehabilitated than adult offenders. Id.




     (2)(A) (B) (C). The need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law and to

provide just punishment for the offense; to afford adequate

deterrence to criminal conduct; to protect the public from

further crimes of the defendant.”

     EDWIN stands convicted of a conspiracy to engage in

racketeering (RICO) where he was held responsible for

participating, along with others in two acts of murder.           The

proposed sentence of 40 years (480 months), that will be followed

by inevitable deportation, forces him to not only to be removed

from the country but also removed from his child and family.

That alone imposes unimaginable punishment. On the other hand, a

sentence at the advisory Guideline range submitted by Probation,

life without parole,    would provide a much “greater than


                                   10
    Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 11 of 17



necessary” punishment in this case, one that raises significant

Fifth and Eighth Amendment concerns.




     2 (D) “to provide the defendant with needed educational or

vocational training, medical care, or other correctional

treatment in the most effective manner.”

     In that EDWIN is a deportable alien few, if any, training

programs and resources will be available to him. He will

therefore have a more difficult time in prison than the average

inmate. For Example:    BOP Policy Statement 5330.10 ststes:

“SECTION 2 - PROVISIONAL § 3621(E) ELIGIBILITY - TO BE COMPLETED

ONLY IF THE INMATE HAS COMPLETED OR QUALIFIES FOR THE RESIDENTIAL

DRUG ABUSE TREATMENT PROGRAM. FOR RESIDENTIAL DRUG ABUSE

TREATMENT PROGRAM GRADUATES TO BE ELIGIBLE FOR EARLY RELEASE,

THEY MUST (DAPC must initial):___ NOT BE AN INS DETAINEE.          See

also BOP Program Statement P5100.08.




     4). The applicable category of offense under the Advisory

Guidelines.

     EDWIN submits that the Advisory Guideline level most

applicable to this applicable case, gangs of young men

retaliating against each other, is the one for murder in the

second degree, 2A1.2. That is the Guideline applicable to the

                                   11
      Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 12 of 17



elements of the racketeering act(s) that the Court instructed on,

and, based on those instructions, the jury found EDWIN

responsible for the two homicides charged in the racketeering

acts.   The applicable Base Guideline Level should be found to be

38, not 43. EDWIN has also made other objections to the

calculations such as vulnerable victim and role.

      U.S.S.G. § 5K2.1 points out that: “[l]oss of life does not

automatically suggest a sentence at or near the statutory

maximum,” yet that Guideline was ignored by Probation and not

discussed in the PSR.

      The total applicable Guideline range, if one can be

calculated at all in this particular case, prior to any

departures or variances, is Offense Level 40, in that two

homicide racketeering acts were found resulting in a Guideline

range of 292-365 months.      EDWIN, with no viable options, went to

trial to preserve constitutional issues set forth herein.            Given

EDWIN’s unyielding attempts to resolve the matter prior to trial,

a question arises whether he should be treated differently, or

punished for going to trial, as compared with similarly situated

co-defendants who plead.

///




                                     12
    Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 13 of 17



 (6).   The need to avoid unwarranted sentence disparities with

similar offenders who have been found guilty of similar conduct.

     This Honorable Court, has already sentenced several co-

defendants for homicide, and attempted homicide, related

racketeering acts in this case. The sentences have varied

significantly and been in accordance with the Government

requests. See footnote 1 infra.      EDWIN is mindful that each

individual is different, with various differing mitigating and

aggravating factors.

     As set forth herein, EDWIN’s young age, and lack of youthful

guidance at the time of the offenses, is an important mitigating

factor. See U.S.S.G. § 5H1.1. Justice Breyer, in his concurring

opinion in Miller v.Alabama,____U.S.___, 132 S. Ct. 2455 (2012),

which was joined by Justice Sotomayer, raised a question whether

juveniles (which equally applies to adolescents and young adults

as set forth in the Kinscherff affidavit) have the same mens rea

as adults in committing crimes.         The justices reasoned that:

     [T]he ability to consider the full consequences of a course
     of action and to adjust one’s conduct accordingly is
     precisely what we know juveniles lack capacity to do
     effectively. Ante, at 8–9. Justice Frankfurter cautioned,
     “Legal theories and their phrasing in other cases readily
     lead to fallacious reasoning if uncritically transferred to
     a determination of a State’s duty to- ward children.” May v.
     Anderson, 345 U. S. 528, 536 (1953) (concurring opinion).




                                   13
      Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 14 of 17



       EDWIN also submits that it is also important to look at

other federal and state offenders convicted of murder5 and the

statistical sentences imposed on those individuals convicted of

similar conduct.

       According to U.S. Sentencing Commission’s Quarterly Report

for third quarter 2018, both the average and mean sentence for

murder was 300 months.                 In 2017, the average was 180 months and

the mean was 224 months. See Ex. E.

       According to Bureau of Justice Statistical Report for State

felonies in 2006, the average sentence for murder and non

negligent homicide was 250 months. See Ex. F.

       While this Honorable Court has had the benefit of presiding

over the trials and sentences of each of EDWIN’s co-defendants,

each defendant, and their background, have characteristics that

merit individual attention. The sentences of co-defendants who

have been found “responsible” for homicide during the

racketeering conspiracy have ranged from approximately 20 years

to life. Of note, a number of co-defendants admitted to “first

degree murder” guidelines which EDWIN did not, and can not agree

with because it is a determination which Massachusetts law

reserves for the jury.


       5
           Edwin Gonzalez was not convicted of murder, the state cases for that state offense are still
pending.

                                                    14
    Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 15 of 17



     The Guidelines’ broad offense levels concerning Racketeering

Conspiracies, and homicides that occurred therin,         do not provide

a fact specific approach to weighing specific criminal

involvement of each individual; often treating one alleged member

the same as those with much less culpability. As set forth above,

EDWIN was a teenager when recruited into the MS-13's, and once

in, controlled by others. (Including one, Oscar Duran, whom the

government will undoubtedly suggest less than a life sentence

for).   He was not a leader, but a following member who followed

the instructions of the leadership.




     Reasons for Departure from Applicable Guideline Level,

and/or Variance with the Guidelines based on 18 U.S. C. § 3553(a)

factors.

     As a profession, and as a people, we should know what
     happens after a prisoner is taken away. To be sure the
     prisoner has violated the social contract; to be sure he
     must be punished to vindicate the law, to acknowledge the
     suffering of the victim, and to deter future crimes. Still,
     the prisoner is a person; still, he or she is still a family
     of humankind.
                Associate Justice Anthony Kennedy
                Supreme Court of the United States
                August 9, 2003




                                   15
     Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 16 of 17



     There are numerous reasons why, in addressing all the goals

of sentencing, the Court could both depart below any specific

Guideline Level and/or impose a sentence in variance with the

Guidelines.

 For example:

     1. The Court can consider the relative sentences of

similarly situated    wrongdoers in accordance with 18 U.S.C. §

3553(a)(6) in choosing an appropriate sentence;

     2.   If, given a sentence other than life, 40 years as

suggested by the defense, EDWIN, in the twilight of his life,

will eventually be banished to El Salvador, a country where he

will perpetually be at risk based on his MS 13 membership, a

membership which is impossible to leave according to the experts,

and forever separated from his family and child;

     3. The disparate treatment of deportable aliens in the BOP

that prevent him from receiving many beneficial programs

available to others;

     4. EDWIN’s youth, lack of youthful guidance, diminished

culpability and potential for rehabilitation;

     5. Whether gang warfare between MS-13 and 18th St.

contributed to the violent acts. See e.g. U.S.S.G. 5K2.10;




                                    16
       Case 1:15-cr-10338-FDS Document 2836 Filed 11/19/18 Page 17 of 17



      6.    The totality of circumstances justifying a sentence that

is reasonable and not “greater than necessary” to carry out all

sentencing goals.




                  CONCLUSION - SENTENCING RECOMMENDATION

        WHEREFORE, EDWIN GONZALEZ, respectfully requests this

Honorable Court to sentence him to 480 months (40 years) with

three years of supervised release (which will be suspended

following his deportation). He further requests that the Court

find that he has no ability to pay a fine and that he be

designated to a facility closest to his family.                     Such a sentence

would be a fair, just, and most cost effective approach to

carrying out all the goals of sentencing.

  Date:    November 19, 2018              Respectfully submitted,

                                          BOURBEAU & BONILLA, LLP
                                           S/ Michael C. Bourbeau
                                           MICHAEL C. BOURBEAU BBO# 545908
                                           80 Washington St. Building K
                                           Norwell, MA 02061
                                           (617) 350 6565


                                           Attorney for Defendant
                                           EDWIN GONZALEZ


                                  Certificate of Service

  I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on the above date.                        S/ Michael C. Bourbeau


                                           17
